Vacated by Supreme Court, March 21, 2005

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4121



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANDRE RICE,

                                              Defendant -   Appellant.



                             No. 03-4233



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANDRE RICE,

                                               Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-01-886)


Submitted:    December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James  Barlow   Loggins, Assistant    Federal  Public  Defender,
Greenville, South Carolina, for Appellant. James Strom Thurmond,
Jr., United States Attorney, Columbia, South Carolina; Elizabeth
Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Andre Rice pled guilty to conspiracy to possess with

intent to distribute cocaine base, in violation of 21 U.S.C. § 846

(2000). He was sentenced to 210 months imprisonment and five years

of supervised release.      Rice’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that, in his view, there are no meritorious grounds for appeal, but

raising the issue as to whether the district court erred in denying

Rice’s motion to withdraw his guilty plea.   Rice has filed a pro se

supplemental brief.

            On appeal, Rice asserts that the district court erred in

denying his motion to withdraw his guilty plea.      We review this

claim for abuse of discretion. United States v. Ubakanma, 215 F.3d

421, 424 (4th Cir. 2000).       Because we find that the Rule 11

proceeding was adequate, and Rice failed to provide a fair and just

reason to withdraw his guilty plea, we find no abuse of discretion

by the district court in its failure to allow the withdrawal.

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992);

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

            In accordance with the requirements of Anders, we have

reviewed the record for potential error and have found none.     We

further find no merit to the claims raised in Rice’s pro se

supplemental brief.    Therefore, we affirm Rice’s conviction and

sentence.    This court requires that counsel inform his client, in


                                - 3 -
writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.

                                                          AFFIRMED




                               - 4 -